Citation Nr: 1427516	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.  He also had  periods of verified active duty for training (ACDUTRA) that include February 1966 to August 1966, and June 1970 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the VA RO in Phoenix, Arizona.  


FINDING OF FACT

PTSD is not attributable to the Veteran's military service.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper VCAA notice must inform the claimant of any information and evidence not in the record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the military service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a June 2006 letter notified the appellant of the evidence and information necessary to substantiate his claim, the responsibilities of the appellant and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the appellant's claim in November 2006.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the appellant.

VA has also satisfied its duty to assist the appellant in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding with regards to the Veteran's claim.

The Veteran was also afforded a VA examination concerning his claimed disability in December 2008.  This examination was thorough and included appropriate testing, and there is no argument or indication that it was inadequate for adjudication purposes.  Therefore, the medical evidence is sufficient for adjudication.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including evidence pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, to be entitled to service connection for PTSD, the record must generally include the following:  (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Here, the Veteran is not entitled to service connection inasmuch as there is no credible supporting evidence that a claimed in-service stressor occurred.

The Veteran asserts various stressors arising from his service at the Naval Communication Station in Morocco.  In a statement from August 2007, he asserts that when the U.S.S. Liberty was accidentally attacked by Israel during the 1967 Six Day War, he had to report the names of the casualties, whom he asserts included classmates of his from school.  Additionally, he asserts that while he served in Morocco, he would work undercover in civilian clothing, and witnessed people being killed in the streets, hung as spies, and being imprisoned for associating with Americans.  

In a statement from April 2013, the Veteran states that he was in radio contact with various units that were speaking to the Liberty; in the brief submitted by the Veteran's attorney that was submitted with this statement, it was explained that the Veteran had been directly communicating with sailors onboard the Liberty.  The Veteran also states that he had been locked down on base during the 6 Day War for over two weeks, and when he returned home he discovered his girlfriend, who had been tortured and raped.  The Veteran states that she later died from her injuries.  The Veteran also states that he witnessed friends who were taken to political prisons for associating with him.  Further, the Veteran states that he was in a motor vehicle accident with a spy from Yugoslavia, who also accused the Veteran of being a spy himself, and that he was sued and taken to a Moroccan court.  

At an August 2007 VA consultation, he stated that while dining at a restaurant in Morocco, the restaurant was riddled with gunfire and that people were killed.  He also stated that his girlfriend had been injected with the drug LSD by people who were trying to gain information about the Veteran.  He also asserted that he was nearly shot after taking a photograph of the king of Morocco.  At his December 2008 VA mental health examination, he did not report any stressors that he found particularly traumatic.  He also told the examiner that he personally served on the Liberty, and that he knew people who had served on the Pueblo.  

At a March 2009 VA psychiatry consultation, the Veteran stated that he and his partner were apprehended by the Algerian government when he followed the Moroccan military into Egypt.   

In January 2010, the Veteran completed a Vet Center intake form.  He stated that he killed many enemy soldiers while on secret missions and that his fiancée was killed during a firefight.  

The Veteran also testified about his stressors at his April 2014 Board hearing.  He stated that in Morocco he was a radio operator, and that he would also assimilate into the local community and gather information.  He stated that while drinking in Gibraltar with a group of Russians who were unaware of his allegiances, he discovered a previously unknown intelligence ship, and that he was offered a position in Moscow.  The Veteran also testified that he and his fiancée had befriended a young lady who was raped and tortured while the Veteran was locked down on base for several weeks.  He also stated that, on a different occasion, he had to assimilate into a group of Bedouins while being hunted by the Moroccan military.  The Veteran also discussed his motor vehicle accident involving the Yugoslavian, and the litigation that arose from that incident.  At one point in his testimony, the Veteran also stated that due to his experience in the intelligence community, he needs the National Security Agency to give permission for him to receive anesthesia whenever he has surgery.  

Separate from his alleged experiences in Morocco, the Veteran also asserts that the January 1968 capture of the U.S.S. Pueblo by North Korea is a PTSD stressor.  He claims that his friends and classmates were on the crew, and that he has vivid thoughts of what they endured.  

Finally, the Veteran also stated that his ACDUTRA service in Greenland from June to July 1970 is a PTSD stressor.  In his Vet Center intake form, he also reported nightmares and flashbacks from combat in Greenland.  The Veteran also has submitted an article discussing an American B-52 crash in Greenland in January 1968.  

The Board finds that sufficient information has not been provided to verify any of the Veteran's asserted stressors.  First, as detailed in the October 2007 formal finding of unavailability that was issued by the RO, the information provided by the Veteran does not contain sufficient details for research and further development.  The Board notes that the Veteran has presented records showing that he served in Morocco and Greenland.  However, he has submitted nothing that would help corroborate the colorful, and at times inconsistent, assertions he has presented to VA.  The Veteran and his representative have pointed to a July 1967 letter of appreciation from his commanding officer and the director of the National Security Agency that was issued to the Veteran and twelve of his colleagues.  The letter noted outstanding performance during a special mission that occurred from May 1967 to June 1967.  However, it does not provide any details as to what services the Veteran performed or what he witnessed.  It is not sufficient corroboration.  

This lack of independent corroboration is especially important given that the Veteran is an unreliable historian.  While he is competent to report his personal history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Board does not find him credible.  The Veteran is inconsistent in many regards, changing the details of his stories on a regular basis.  Over the course of his claim, for example, he has variously stated that his girlfriend/fiancée was injected with LSD, shot to death, and died after first being raped and tortured.  At the Board hearing, the Veteran stated that it was actually a friend of his and his fiancée who had been raped and tortured.  He also has given conflicting accounts concerning the Liberty, stating first that he merely knew sailors aboard that ship, and later stating that he was in communication with the ship as it was under attack.  He has also given conflicting statements concerning whether he was ever detained while in Morocco.  The Board also finds that the Veteran has been inconsistent about the nature of his work in Morocco, stating that he was both a radio operator and a clandestine agent. 

With regards to the Veteran's credibility, the Board finds it important to note that the Veteran stated that he is a Vietnam veteran elsewhere in his claims file, see letter of October 2006, when there is no evidence of such service.  The Veteran's attorney stated that the Veteran did not serve in Vietnam during the Board hearing in this case.  Hearing transcript at 3.  

The Veteran's mother testified at the April 2013 Board hearing.  She stated that she had no idea that the Veteran had worked in intelligence until the FBI contacted her while searching for the Veteran, and that the Veteran told her that someone in Saudi Arabia was looking for him.  This testimony provides no corroboration of the Veteran's purported stressors.  

There is also no corroboration concerning the Veteran's Greenland service.  The B-52 crash occurred before the Veteran was in Greenland.  The Veteran has also not provided details or corroboration of combat or any other stressful circumstance that occurred while he was on that island.  The Board notes that in his April 2013 brief, the Veteran's attorney suggested that the case be returned to the RO for a decision review officer review of documents submitted by the Veteran concerning his Greenland service.  However, these documents were already addressed in an August 2013 supplemental statement of the case.  

With regards to the Veteran's assertions concerning the Pueblo, he has likewise not provided evidence of any stressor aside from his assertion that he knew individuals on that ship.

The Board also notes that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in March 2008.  While PTSD was listed among his disabilities, any PTSD stressors were not listed or proven.  

Finally, the Board notes that it appears that the attacks September 11, 2001, are significant stressors.  He states that he personally witnessed the attacks, and that he had no mental health problems until that day.  See hearing transcript at 6.  At his December 2008 VA examination, the examiner also stated that 9/11 was the Veteran's primary stressor.  This occurred, of course, well after the Veteran left military service.

For the above reasons, the Veteran has not shown credible supporting evidence that any claimed in-service stressors occurred.  Service connection is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  


ORDER

Service connection for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

=Department of Veterans Affairs


